internal_revenue_service number release date index number ------------------------ -------------------------------- ------------------------ --------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ---------------- telephone number -------------------- refer reply to cc ita b02 plr-115871-15 date november ty ------------------------------------------------------ legend taxpayer chief accounting officer x y z ltd corp1 corp2 consultants law firm cpa firm tax preparer date1 date2 date3 date4 date5 date6 city1 city2 state a b c -------------------------------------------------- ------------------------ ----------------------- ---------------------------------------------------------------- ---------------------------- --------------------------- ----------------------- ----------------------------------------- ---------------------------------------------------------------------- ------------------------ ------------------------------------------------- ------------------------ ---------------- --------------------- --------------------------- --------------------------- -------------------------- -------------------------- ---------------------- ---------------- ------------------ ------- ----- -- plr-115871-15 dear ------------ this is in response to a letter dated date1 requesting an extension of time to make a safe-harbor election under revproc_2011_29 2011_1_cb_746 to allocate success- based fees between facilitative and non-facilitative amounts for taxpayer’s transaction during the taxable_year ending date3 this request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts and representations taxpayer represents the following taxpayer is a corporation also known as x and provides y to its customers taxpayer is headquartered in city1 and state prior to date2 the date of the transaction described below taxpayer was owned a by ltd with the remaining percentage held by minority shareholders taxpayer is currently a wholly-owned subsidiary of corp2 on date2 corp1 acquired b of the shares of taxpayer from its prior owners the transaction subsequent to the transaction on date3 corp1 contributed b of taxpayer’s stock to corp2 upon being contributed to corp2 taxpayer became a member of corp2’s consolidated_group taxpayer filed its final stand-alone form_1120 with a taxable_year ending date3 and now reports on form_851 filed with corp2’s form_1120 taxpayer engaged consultants for financial advisory and z services as well as negotiation support relating to the transaction based on the engagement letter consultants were to receive a fee of c of any excess of the initial proposal made by corp1 an initial payment was due to consultants upon execution of the consulting agreement taxpayer also engaged law firm to provide advice on and to perform a due diligence review of the transaction during the review law firm identified certain transaction costs associated with z and characterized these costs as success-based fees eligible for the safe_harbor treatment under revproc_2011_29 subsequent to corp1’s acquisition of taxpayer corp1 engaged tax preparer a tax partner in cpa firm’s city2 office tax preparer assisted with the preparation of taxpayer’s form_1120 for its taxable_year ending date3 the return on which the safe_harbor election under revproc_2011_29 should have been made at the time the tax_return was prepared tax preparer understood that there were consulting fees associated with the purchase of taxpayer by corp1 however cpa plr-115871-15 firm and tax preparer had previously been told by taxpayer that the fees related to general consulting services with no indication that any portion of the consulting fees was a success-based_fee contingent on the execution of the sale of the business law firm’s characterization of certain transaction costs associated with z as success-based fees during its due diligence review of the transaction was not identified to cpa firm or to tax preparer during the course of the return preparation the finalized return was presented to chief accounting officer for taxpayer for review and signature chief accounting officer did not identify that the consulting fees that were capitalized on the return were eligible for the safe-harbor treatment under revproc_2011_29 and in reliance on cpa firm chief accounting officer of taxpayer signed form_1120 consequently at the time the return was filed the entire amount of the consulting fees was capitalized on taxpayer’s return for taxable_year ending date3 taxpayer’s return for the taxable_year ending date3 was timely filed pursuant to extension on date4 after taxpayer’s form_1120 for taxable_year ending date3 had been filed law firm contacted cpa firm on behalf of taxpayer’s former shareholders law firm inquired about the treatment of the transaction costs and identified the success-based fees that had been capitalized on the tax_return it was only at this point on date5 that the transaction cost analysis conducted by law firm during its due diligence review of the transaction was brought to tax preparer’s and cpa firm’s attention subsequently cpa firm contacted its own transaction costs professionals to evaluate whether law firm had correctly characterized the consulting fees as success-based fees cpa firm concluded on date6 that a portion of the z fee was success-based and thus eligible for the safe-harbor election under revproc_2011_29 tax preparer immediately informed taxpayer’s chief accounting officer that taxpayer qualified to elect the safe_harbor treatment of allocating success-based fees pursuant to revproc_2011_29 cpa firm informed taxpayer of the need to file a request for an extension of time to make a safe_harbor election accordingly taxpayer is requesting an extension of time to make a safe-harbor election under revproc_2011_29 for taxpayer’s taxable_year ending date3 this request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations taxpayer received no notification from the internal_revenue_service that its form_1120 for the taxable_year ending date3 is under examination taxpayer filed this request before the failure to make the election was discovered by the internal_revenue_service law and analysis sec_263 of the internal_revenue_code and sec_1_263_a_-2 of the income_tax regulations generally provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the plr-115871-15 process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances see sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 success-based_fee is presumed to facilitate the transaction and thus must be capitalized a taxpayer may rebut the presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction and thus may be deductible a taxpayer’s method for determining the portion of a success-based_fee that facilitates a transaction and the portion that does not facilitate the transaction is a method_of_accounting under sec_446 because the treatment of success-based fees was a continuing subject of controversy between taxpayers and the service the service published revproc_2011_29 revproc_2011_29 provides a safe_harbor method_of_accounting for allocating success- based fees paid in business_acquisitions or reorganizations described in sec_1 a - e in lieu of maintaining the documentation required by sec_1_263_a_-5 this safe_harbor permits electing taxpayers to treat percent of the success-based_fee as an amount that does not facilitate the transaction ie an amount that can be deducted the remaining portion of the fee must be capitalized as an amount that facilitates the transaction section dollar_figure of revproc_2011_29 allows a taxpayer to make a safe_harbor election with respect to success-based fees section dollar_figure provides that the service will not challenge a taxpayer’s allocation of success-based fees between activities that facilitate a transaction described in sec_1_263_a_-5 costs that must be capitalized and activities that do not facilitate the transaction costs that may be deducted if the taxpayer does three things first the taxpayer must treat percent of the amount of the success-based_fee as an amount that does not facilitate the transaction and thus may be deducted second the taxpayer must capitalize the remaining amount of the success-based_fee as an amount which does facilitate the transaction third the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the plr-115871-15 safe_harbor identifying the transaction and stating the success-based_fee amounts that are deducted treated as not facilitating the transaction and capitalized treated as facilitating the transaction sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment sec_301_9100-3 provides special rules for accounting_method regulatory elections sec_301_9100-3 provides that the interests of the government are deemed prejudiced except in unusual or compelling circumstances if the accounting_method regulatory election for which relief is requested is subject_to the advance consent procedures for method changes requires a sec_481 adjustment would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination or any other setting or provides a more favorable method_of_accounting if the election is made by a certain date or taxable_year plr-115871-15 conclusion based upon our analysis of the facts and representations provided taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to file a safe_harbor election for success-based fees under revproc_2011_29 with respect to the transaction for its taxable_year ending date3 the rulings contained in this letter are based on information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer properly included the correct costs as its success-based fees subject_to the retroactive election or whether taxpayer’s transaction is within the scope of revproc_2011_29 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing its return electronically may satisfy this requirement by attaching a statement to its return that provides the date and control number of the letter_ruling in accordance with the provisions of the power_of_attorney currently on file with this office a copy of this letter is being sent to your authorized representatives we are also sending a copy of this letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed plr-115871-15 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely norma c rottuno _________________________ norma c rotunno senior technician reviewer branch office of associate chief_counsel income_tax accounting enc copy for sec_6110 purposes cc
